                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                   Western Division


DEVIN G. NUNES                                  )
                                                )
         Plaintiff,                             )
                                                )
v.                                              )             Case No. C19-4064-CJW-MAR
                                                )
                                                )             TRIAL BY JURY
RYAN LIZZA                                      )             IS DEMANDED
                                                )
-and-                                           )
                                                )
HEARST MAGAZINE MEDIA, INC.                     )
                                                )
         Defendants.                            )
                                                )



                       AMENDED COMPLAINT
         Plaintiff, Devin G. Nunes, by counsel, pursuant to Rule 15(a)(1)(B) of the Federal

Rules of Civil Procedure (the “Rules”), files the following Amended Complaint against

defendants, Ryan Lizza (“Lizza”) and Hearst Magazine Media, Inc., the publisher of

Esquire magazine (“Hearst” or “Esquire”), jointly and severally.

         Plaintiff seeks (a) compensatory damages and punitive damages in the sum of

$77,500,000.00, (b) prejudgment interest on the principal sum awarded by the Jury

from the date of the commencement of this action until the date of Judgment, and (c)

costs incurred – arising out of the Defendants’ defamation and common law conspiracy.

         In support of his claims, Plaintiff states the following facts:




                                    1
     Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 1 of 29
                                     I. INTRODUCTION

        1.         Lizza is a high-profile, left-wing political journalist, well-known for his

extreme bias towards Plaintiff.1 Lizza was a fixture of the main stream media until

December 2017, when his then-employer – The New Yorker magazine – summarily

severed all ties and publicly terminated Lizza because of “improper sexual conduct”.

[https://www.nytimes.com/2017/12/11/business/ryan-lizza-sexual-misconduct.html;

https://www.wigdorlaw.com/ryan-lizza-sexual-misconduct/].           Lizza’s name was also

included in the “Shitty Media Men” list that circulated in response to allegations

published about Harvey Weinstein. [https://www.politico.com/story/2017/12/11/new-

yorker-fires-ryan-lizza-sexual-misconduct-290504].2 In June 2018, Esquire announced

that   it    had    hired   Lizza   as   the   magazine’s   chief   political   correspondent.

[https://splinternews.com/this-is-how-easy-it-is-for-a-man-accused-of-sexual-mis-

1826675779].        Lizza only lasted a short time at Esquire.      During his brief tenure,

however, he physically traveled to Sibley, Iowa, where he lurked around Plaintiff’s

grammar-school aged nieces and stalked members of Plaintiff’s family, reducing

Plaintiff’s sister-in-law to tears. [https://thefederalist.com/2018/10/02/ryan-lizzas-hit-

piece-on-devin-nunes-extended-family-is-deeply-flawed/].



        1
                 [See, e.g., https://www.newyorker.com/news/news-desk/how-the-white-
house-and-republicans-blew-up-the-house-russia-investigation;
https://twitter.com/RyanLizza/status/987185831642304515].

        2
               The disturbing accounts of Lizza’s misconduct, whether true or untrue,
were available to anyone who googled his name in September 2018. When members of
Plaintiff’s family saw Lizza driving around the neighborhood acting strangely, they
googled his name and were very alarmed by the accusations of “improper sexual
conduct”. In the article at issue in this case, Lizza falsely claimed that he was being
threatened and intimidated. In truth, it was his bizarre behavior that frightened townsfolk
in Sibley and caused him to be followed.


                                 2
  Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 2 of 29
       2.      On September 30, 2018, Lizza and Esquire knowingly and recklessly

injured Plaintiff’s reputation with a scandalous hit piece that intentionally disparaged

Plaintiff and his family, accused Plaintiff of dishonesty, deceit, conspiracy, and unethical

practices, and severely impugned his integrity and skills as a United States Congressman.

Lizza and Esquire published the hit piece online and, acting in concert with others,

targeted Plaintiff via social media. The false and defamatory statements were foreseeably

republished millions of times, including in thousands of print and digital magazines

distributed and sold in Iowa, read by Iowans in Iowa.

       3.      In this case, Plaintiff seeks money damages for the insult, pain,

embarrassment, humiliation, mental suffering, anguish, and injury to his good name and

professional reputation in Iowa and elsewhere, caused by the Defendants’ defamation and

excessive republication. The Defendants published click-bait, sensationalist, egregious

misstatements to injure Plaintiff, to sell magazines for profit and publicity, and, in Lizza’s

case, to improve his standing and distract readers from his negative image and reputed

history of “improper sexual conduct”. The Defendants’ had an axe to grind against

Plaintiff, and wrote the hit piece in order to accomplish a nefarious purpose. Defendants’

misconduct exemplifies the very worst of modern “journalism”.               They should be

punished for their unlawful actions and a very strong message needs to be sent to prevent

other so-called “journalists” from acting in a similar way.

                                       II. PARTIES

       4.      Plaintiff, Devin G. Nunes (“Plaintiff”), is a citizen of California. Born

October 1, 1973, Plaintiff has served in the United States House of Representatives since

2003. He and his wife have three daughters. Plaintiff is the author of the book, Restoring




                                3
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 3 of 29
the Republic, which was published in September 2010. Plaintiff’s family is of

Portuguese descent, having emigrated from the Azores to California. From childhood, he

worked on a farm that his family operated in Tulare County, California, for three

generations. Plaintiff raised cattle as a teenager, used his savings to begin a harvesting

business, and then bought his own farmland with his brother. Plaintiff’s parents, brother

and sister-in-law all live and work in Sibley, Iowa. They have operated a dairy farm in

Sibley for more than a decade. Plaintiff currently serves as Ranking Member of the

House Permanent Select Committee on Intelligence, having been appointed to the

Committee in the 112th Congress and serving as Committee Chairman during the 114th

and 115th Congresses. Congressman Nunes has traveled extensively to war zones to meet

with soldiers and examine first-hand their status. As a member of the House Permanent

Select Committee on Intelligence, he participates in oversight of the U.S. national

security apparatus, including the intelligence-related activities of seventeen agencies,

departments, and other elements of the United States Government. He authored the

Hubbard Act of 2008 (H.R. 5825), which was named in honor of the Hubbard brothers of

California – Jared, Nathan, and Jason. Jared and Nathan lost their lives serving in Iraq.

Jason was discharged as a sole survivor, but was denied separation benefits upon leaving

the Army. The Hubbard Act provides sole survivors with numerous benefits that were

already offered to other soldiers honorably discharged. It relieves sole survivors from

repaying any portion of their enlistment bonus; entitles them to the educational benefits

of the Montgomery GI Bill; and allows them to receive separation pay and transitional

healthcare coverage. [https://nunes.house.gov/about/; https://www.devinnunes.com/bio].




                                4
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 4 of 29
        5.     Plaintiff’s career as a United States Congressman is distinguished by his

honor, dedication and service to his constituents and his country, his honesty, integrity,

ethics, and reputation for truthfulness and veracity.       The qualities disparaged by

Defendants – Plaintiff’s honesty, veracity, integrity, ethics, judgment and performance as

United States Congressman – are particularly valuable to Plaintiff and are absolutely

necessary in the conduct of public office, including Plaintiff’s then-role as Chairman of

the House Intelligence Committee.

        6.     Defendant, Lizza, is, upon information and belief, a citizen of Virginia or

the District of Columbia. Lizza wrote the hit piece at issue in this action for Hearst for

publication in Esquire magazine.

        7.     Defendant, Hearst, is a Delaware corporation.         Its headquarters and

principal place of business is New York. Hearst publishes Esquire magazine. Hearst is a

unit of Hearst Corporation, a global media, information and services company. Hearst’s

print and digital assets reach 155 million readers and site visitors each month – two-thirds

of all millennials, and over 80% of Gen Z and millennial women in the country. Esquire

magazine has a total print circulation of 759,922, 97% of which are subscriptions.

[http://www.esquiremediakit.com/r5/home.asp]. Upon information and belief, Hearst has

hundreds of thousands of print and digital subscribers and viewers who live and work in

Iowa.

                          III. JURISDICTION AND VENUE

        8.     The United States District Court for the Northern District of Iowa has

subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332. The parties are




                                5
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 5 of 29
citizens of different States, and the amount in controversy exceeds the sum or value of

$75,000, exclusive of interest, costs and fees.

       9.        The Defendants are subject to specific personal jurisdiction in Iowa. They

transact substantial business in Iowa and committed multiple acts of defamation in whole

or in part in Iowa. They have minimum contacts with Iowa such that the exercise of

personal jurisdiction over them comports with traditional notions of fair play and

substantial justice and is consistent with the Due Process clause of the United States

Constitution.     Defendants purposefully availed themselves of the privilege of doing

business in Iowa. Defendants’ defamation was purposefully directed at Iowa. Plaintiff’s

claims arise directly from and specifically relate to Defendants’ publication of false and

defamatory statements in Iowa. Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984).

       10.       Venue is proper in the Western Division of the United States District

Court for the Northern District of Iowa. A substantial part of the events giving rise to the

claims stated in this action, including injury to Plaintiffs’ name and reputation, occurred

in Osceola County within the Western Division of the United States District Court for the

Northern District of Iowa.

                           IV. STATEMENT OF THE FACTS

       11.       On September 30, 2018, Hearst published an article in Esquire magazine

written by Lizza entitled “Devin Nunes’s Family Farm Is Hiding a Politically

Explosive       Secret”.   [https://www.esquire.com/news-politics/a23471864/devin-nunes-

family-farm-iowa-california/ (the “Lizza Hit Piece”)].

       12.       Hearst published the Lizza Hit Piece online, in print and via social media.




                                6
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 6 of 29
       13.      The strong defamatory gist and false implication of the Lizza Hit Piece is

that Plaintiff conspired or colluded with his family and with others to hide or cover-up a

“Politically Explosive Secret”: that Plaintiff’s family’s dairy farm, NuStar Farms,

employs undocumented labor.

       14.      The Lizza Hit Piece was a deeply flawed and desperate attempt by the

Defendants (a) to intentionally target Plaintiff and disparage him approximately one

month ahead of the November 2018 Congressional election, (b) to undermine confidence

in Plaintiff and interfere with his official duties as Chairman of the House Intelligence

Committee to investigate Russian interference in the 2016 Presidential election, and (c) to

retaliate against Plaintiff for exposing corruption, including, without limitation, the DNC

and   Clinton    campaign’s     role   in    funding    the   salacious    “Steele   dossier”.

[https://www.breitbart.com/politics/2018/10/01/devin-nunes-parents-stalked-iowa-move/;

https://twitter.com/TomFitton/status/1047176155118411777].

       15.      From start to finish, the Lizza Hit Piece is a legion of lies and false

implications. The click-bait headline falsely states or implies that Plaintiff owns an

interest in “Devin Nunes’s Family Farm” in Sibley, Iowa, and that Plaintiff was involved

in hiding a “Politically Explosive Secret”. In truth, there is no “secret”. In truth, Plaintiff

does not own an interest in his family’s dairy farm in Iowa, never has, and is not involved

in any way in its operations. Plaintiff, the “head of the House Intelligence Committee

and one of President Trump’s biggest defenders”, had no knowledge of who the dairy

farm hired and, therefore, could not and was not involved in any conspiracy or cover-up

of the “Politically Explosive Secret”. The Lizza Hit Piece is laden with false factual

statements and connotations.




                                7
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 7 of 29
       16.     The false claim that Plaintiff “conspired” with his own family,

Congressman King, and an Iowa dairy publication to “hide” his family’s “secret” is

utterly unsupported by any evidence. It is a malicious lie made out of whole cloth that

spread like wildfire throughout mainstream media and on social media as a result of

publication of the Lizza Hit Piece.

       17.     The Lizza Hit Piece falsely portrays Lizza as a hard-working reporter

earnestly investigating a real story on the ground in Iowa, being stalked and intimidated

by Plaintiff’s family. In truth, as was reported almost immediately after publication of

the Lizza Hit Piece, while he was in Sibley, Lizza stalked Plaintiff’s grammar-school

aged nieces, caused Plaintiff’s family to believe he was a sexual predator cruising the

local neighborhood for victims, frightened a family member to tears, and exploited a

grieving mother. Lizza’s false portrayal underscores that he was out to get Plaintiff.

       18.     Viewed in context and as a whole, the Lizza Hit Piece, directly and/or by

implication, makes the following false and defamatory statements about Plaintiff:

               a.     “Devin Nunes has a secret”.

               c.     Plaintiff “used the Intelligence Committee to spin a baroque theory

about alleged surveillance of the Trump campaign that began with a made-up Trump

tweet about how ‘Obama had my ‘wires tapped’ in Trump Tower’”.3



       3
                Lizza’s statements are knowingly false for two (2) reasons. First,
following President Trump’s tweet, Nunes immediately and publicly stated there was no
evidence of a wiretap in Trump Tower, even if there was legitimate concern about other
surveillance.        https://thefederalist.com/2017/03/23/heres-why-nunes-obama-spying-
revelations-are-such-a-big-deal/]. Second, there is no dispute that there was surveillance
of the Trump campaign. It was laid out in great detail throughout both the mainstream
media and the conservative press, which widely reported that Trump associates were
targeted by FBI informants, FISA wiretaps, national security letters, and more. Based on
his review of the public record, Lizza knew his statements about Plaintiff were false.


                                8
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 8 of 29
               b.      Plaintiff used his position as Chairman of the House Intelligence

Committee as a “battering ram to discredit the Russia investigation and protect Donald

Trump at all costs, even if it means shredding his own reputation and the independence of

the historically nonpartisan committee in the process”.

               d.      “Devin; his brother, Anthony III; and his parents, Anthony Jr. and

Toni Dian, sold their California farmland in 2006. Anthony Jr. and Toni Dian, who has

also been the treasurer of every one of Devin’s campaigns since 2001, used their cash

from the sale to buy a dairy eighteen hundred miles away in Sibley, a small town in

northwest Iowa where they—as well as Anthony III, Devin’s only sibling, and his wife,

Lori—have lived since 2007 … [W]hat is strange is that the family has apparently tried to

conceal the move from the public—for more than a decade”.

               e.      “Why would the Nuneses, Steve King, and an obscure dairy

publication all conspire to hide the fact that the congressman’s family sold its farm and

moved to Iowa?”

               f.      “Other dairy farmers in the area helped me understand why the

Nunes family might be so secretive about the farm: Midwestern diaries tend to run on

undocumented labor”.

               g.      “‘They are immigrants and Devin is a strong supporter of Mr.

Trump, and Mr. Trump wants to shut down all of the immigration, and here is his family

benefiting from immigrant labor’, documented or not”.

               h.      “Devin Nunes was the public figure at the heart of this, and he had

no financial interest in his parents’ Iowa dairy operation. On the other hand, he and his




                                9
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 9 of 29
parents seemed to have concealed basic facts about the family’s move to Iowa. It was

suspicious. And his mom, who co-owns the Sibley dairy, is also the treasurer of his

campaign”.

                 i.    “There was no doubt about why I was being followed. According

to two sources with firsthand knowledge, NuStar did indeed rely, at least in part, on

undocumented labor. One source, who was deeply connected in the local Hispanic

community, had personally sent undocumented workers to Anthony Nunes Jr.’s farm for

jobs … asserting that the farm was aware of their status”.

                 j.    “I laid out the facts I had uncovered in Sibley, including the

intimidation of sources and the Devin Nunes angle, and asked him for advice. ‘I’d tell

that story,’ he said. He paused and added, ‘We’re a sanctuary church, if you need a place

to stay. You’re safe here!’”

                 k.    “Is it possible the Nuneses have nothing to be seriously concerned

about?       Of course, but I never got the chance to ask because Anthony Jr. and

Representative Nunes did not respond to numerous requests for interviews.”4




         4
              The Lizza Hit Piece was sensational and scandalous. Lizza even exploited
the death of Brenda Hoyer’s son to promote his false narrative about Plaintiff and his
family. Lizza wrote:

         “Then she told me something that knocked the wind out of me: ‘My son recently
         took his life.’ It came out of nowhere, and I barely knew how to respond. His
         name was Bailey. He was seventeen and he had died thirteen days ago. This was
         the first day the coffee shop had been open since his death. I noticed a Bible
         verse in chalk behind the counter: ‘Do not fear for I have redeemed you. I have
         summoned you by name. You are mine.’ The Lantern, I later learned, was
         actually a ministry that, according to its website, provides ‘a safe place where
         everyone is welcome.’ I liked it there and decided to make it my office while I
         was in Sibley”.


                                10
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 10 of 29
       19.     The Lizza Hit Piece ascribes and imputes to Plaintiff conduct,

characteristics and conditions, including dishonesty, deception, lying, conspiracy,

corruption, abuse of power, bias, lack of integrity and ethics, that would adversely affect

his fitness to be a United States Congressman and/or businessperson. The Lizza Hit

Piece directly implies and insinuates that Plaintiff was involved in, covered-up, used his

office to cover up, conspired with others to conceal, or was aware of criminal

wrongdoing.

       20.     With reckless disregard for the consequences of their actions, the

Defendants excessively published the Lizza Hit Piece millions of times. Not content with

their original online and print publications, the Defendants employed social media as a

weapon to amplify the false narrative about Plaintiff.

       21.     At all times relevant to this action, Lizza had a Twitter account that he

used to conduct his business on behalf of Esquire:




                                11
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 11 of 29
       22.    On September 30, 2018, Lizza republished the Lizza Hit Piece to a new

target audience – his 230,000+ followers on Twitter:




[https://twitter.com/ryanlizza/status/1046543162964156416?lang=en].

       23.    On multiple occasions, Esquire republished the Lizza Hit Piece to its

400,000+ Twitter followers. [https://twitter.com/esquire/status/1046550720676327424;

https://twitter.com/esquire/status/1046754438365491202]. On March 28, 2019, Esquire




                                12
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 12 of 29
gratuitously republished the Lizza Hit Piece together with the following false and

defamatory statement:




[https://twitter.com/esquire/status/1111272460299763712]. Esquire invited its 400,000+

followers to click the hyperlink and read the Lizza Hit Piece.




                                13
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 13 of 29
       24.     On September 30, 2018, Lizza’s girlfriend, Olivia Nuzzi (“Nuzzi”), a

correspondent with New York magazine, tweeted the Lizza Hit Piece to her 200,000

Twitter followers:




[https://twitter.com/Olivianuzzi/status/1046551283891621889]. Acting in concert with

Lizza, Nuzzi coordinated and heavily promoted Lizza’s smear campaign, including his




                                14
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 14 of 29
appearance on CNN. Nuzzi confirmed that the Lizza Hit Piece was intended to be of,

concerning and “about Devin Nunes”:




[https://twitter.com/Olivianuzzi/status/1046810204724187148].

       25.    On October 1, 2018, the then-editor-in-chief of Esquire, Jay Fielden

(“Fielden”), combined and acted together with Lizza and Nuzzi to further advertise the

Lizza Hit Piece and Lizza’s appearance on CNN to spread the defamation to CNN’s



                                15
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 15 of 29
millions of viewers. Fielden published additional false and defamatory statements about

Plaintiff:




[https://twitter.com/JayFielden/status/1046771891040587777].




                                16
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 16 of 29
       26.     Between September 30, 2018 and the present, Lizza, Nuzzi, Fielden and

Esquire’s combined 800,000+ Twitter followers and other third-parties republished the

Lizza Hit Piece millions of times.

       27.     The Lizza Hit Piece was republished by third-parties millions of times on

the Internet and via social media, e.g.:

      https://www.rawstory.com/2018/09/one-devin-nunes-family-sold-farms-moved-
iowa-decade-ago-still-calls-farmer/
      (“All but one of Devin Nunes’ family sold their farms and moved to Iowa over a
      decade ago — why are they hiding?”);

        https://www.motherjones.com/politics/2018/10/devin-nunes-family-farm-
california/
        (“What an Explosive Story About Devin Nunes’ Family Farm Means for His
        High-Profile House Race”);

       https://fresnocountydemocrats.org/nunes-iowa-family-farm-exposed/
       (“It is disgusting that Devin Nunes has been lying for years about his family farm,
       pretending he is one of us. Devin has shown once again that he’s left the Valley
       and the values we hold dear behind just to make a profit. His family moving their
       farm to Iowa and lying to Californians to protect Devin’s political career is just
       the latest and most heinous example”);

       https://www.washingtonpost.com/politics/2018/10/02/just-how-politically-
explosive-is-devin-nunes-secret-esquire-uncovered/
       (“Just how ‘politically explosive' is the Devin Nunes secret that Esquire
       uncovered?”);

      https://www.salon.com/2018/10/01/devin-nunes-family-farm-may-use-
undocumented-immigrant-labor/
      (“Devin Nunes’ family farm likely using undocumented labor - The reporter
      who covered the story was tailed by members of Nunes' family as he conducted
      his interviews”);

       https://www.bloomberg.com/opinion/articles/2018-10-04/dairy-farmers-like-
devin-nunes-flee-california-for-the-midwest
       (“Devin Nunes Isn’t the Only Dairy Farmer Souring On California”);

       https://twitter.com/kylegriffin1/status/1046776772853944320
       (“Devin Nunes’ family secretly relocated their dairy farm from California to Iowa
       more than a decade ago. The farm reportedly relies heavily on the work of
       undocumented immigrants, according to Ryan Lizza in Esquire”);



                                17
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 17 of 29
        https://twitter.com/GlennThrush/status/1046819941100507136
        (“What’s impressive about this amazing @RyanLizza story is that he doesn’t
        caricature Nunes’ positions on immigration to better ‘peg’ the story. He just lets
        the ambiguities and ironies pile up like dishes in a sink”);

        https://twitter.com/ikebarinholtz/status/1046567609930579970
        (“This is BONKERS and Devin Nunes simply has to go. Bravo @RyanLizza”);

        https://twitter.com/AynRandPaulRyan/status/1046750851874734082
        (“‘Things got weird’ should be the Republican’s 2020 campaign slogan. Add one
        more scandal to the GOP #CultureOfCorruption”);

        https://twitter.com/evepeyser/status/1046834244880928770
        (“check out @RyanLizza’s investigation into Devin Nunes’ secret family dairy
        farm in Iowa”);

        https://twitter.com/SaysHummingbird/status/1047143285196828673
        (“Devin Nunes has a secret”);

        https://twitter.com/awprokop/status/1046564541054808064
        (“Come for Devin Nunes being deceptive about his biography, stay for Nunes’s
        parents, brother, and sister-in-law *following @RyanLizza around* as he reports
        in Iowa”);

        https://twitter.com/TrueFactsStated/status/1158447685571174400
        (“Devin Nunes's Family Farm Moved to Iowa, Employs Undocumented
        Workers”).

The republications caused by Lizza and Esquire continued unabated throughout 2019 and

to this day, e.g.:

        https://twitter.com/MsToucanSami/status/1112163714264899585

        https://twitter.com/CortexDevin/status/1107982056447971328

        https://twitter.com/deangloster/status/1115471152342650880

        https://twitter.com/jackhutton/status/1157681338771574784

        https://twitter.com/Ann_Ashford/status/1197718918489620481

        https://twitter.com/kateirby/status/1211705436191240193

        https://twitter.com/52Katydid/status/1203886750965227520




                                18
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 18 of 29
       https://twitter.com/wsunmu/status/1199472934139678721

       https://twitter.com/MarleyKD/status/1194249674640646150

       https://twitter.com/TheGimpyNinja/status/1198606878395097088

       https://twitter.com/tRumpNitemare/status/1216543054380916736

       https://twitter.com/MinnesotaCitiz1/status/1223750573314494465

       28.    On November 20, 2019, Lizza brazenly and gratuitously republished the

Lizza Hit Piece to his now 242,000 Twitter followers:




                                19
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 19 of 29
[https://twitter.com/RyanLizza/status/1197322014572371969]. Lizza’s tweet has been

republished over 3,900 times to date and has been liked 8,030 times.

        29.     The Lizza Hit Piece was knowingly and intentionally flawed. Lizza came

to Sibley with a preconceived storyline. He fabricated a “secret” where none existed.

[See,   e.g.,   https://thefederalist.com/2018/10/02/ryan-lizzas-hit-piece-on-devin-nunes-

extended-family-is-deeply-flawed/ (“It turns out that Nunes doesn’t have a secret, that

he’s not a hypocrite on immigration policy, and that the Iowans Lizza met were wary of

him slowly driving around town while children were at play because they discovered

Lizza had recently been fired from his job for sexual misconduct … Since it’s beyond

creepy to be lurking around a congressmen’s young nieces and other family members,

Lizza makes the case that he has a reason other than his well-established animus toward

Nunes for doing so … In interviews with more than half a dozen residents of Sibley,

Iowa, they told a far different story. Lizza arrived in town and began slowly driving

around neighborhoods in a dark car with out of town license plates. One neighbor of the

Nunes family told me he spotted the car slowly driving by a Nunes family residence.

This is in a small town where children play freely, and neighbors keep an eye out for each

other. He expressed his concern to the family.        Another resident told me that he

encountered a Nunes family member crying because she’d discovered that the man who

was surveilling her house had recently been fired for sexual misconduct. With three

grammar-school aged daughters, she was concerned for their safety … In conversations

with other residents of the town, they say that Lizza lied or mischaracterized other

interactions as well. A woman who recently experienced the tragic death of her son and

who had shown hospitality to Lizza was used for “color” in the story”); see also




                                20
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 20 of 29
[‘Collateral Damage’: Iowa Town Residents Angered by Esquire Hit Piece on Devin

Nuneshttps://www.breitbart.com/politics/2018/10/01/devin-nunes-parents-stalked-iowa-

move/ (“Disgraced Reporter Ryan Lizza Stalks Devin Nunes’ Parents in Iowa”);

https://www.breitbart.com/politics/2018/10/07/collateral-damage-iowa-town-residents-

angered-by-esquire-hit-piece-on-devin-nunes/ (“‘Collateral Damage’: Iowa Town

Residents Angered by Esquire Hit Piece on Devin Nunes”)].

                              COUNT I – DEFAMATION

       30.     Plaintiff restates paragraphs 1 through 29 of this Complaint, and

incorporates them herein by reference.

       31.     Lizza and Hearst made and published to third-parties, including, but not

limited to, Nuzzi, CNN, to advertisers, subscribers, readers, viewers and followers of

Esquire, and to print media, mainstream media and social media, numerous false factual

statements of and concerning Plaintiff. These statements are detailed verbatim above.

Lizza and Hearst’s false and defamatory statements were published and republished

without privilege, justification or legal excuse of any kind. The false and defamatory

statements were not published in good faith or through misinformation or mistake. Lizza

and Hearst published the words intentionally to harm Plaintiff’s reputation.

       32.     By publishing the Lizza Hit Piece in print magazines distributed in Iowa

and throughout the United States, on the Internet and via social media such as Twitter,

Lizza and Hearst knew or should have known that their false and defamatory statements

about Plaintiff would be republished over and over by third-parties millions of times to

Plaintiff’s detriment and injury. By tweeting the Lizza Hit Piece themselves and by

encouraging others to tweet, retweet and post the Lizza Hit Piece to Twitter, Lizza and




                                21
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 21 of 29
Hearst created an unreasonable risk that the defamatory matter in the Lizza Hite Piece

would be communicated by third-parties. Republication by print media, mainstream

media, and via social media in 2018 and 2019 was the natural, foreseeable, reasonably

expected and probable consequence of Lizza and Hearst’s actions and was actually and/or

presumptively authorized by Lizza and Hearst. Lizza and Hearst are liable for the

republications of the false and defamatory statements by third-parties.

       33.     Lizza and Hearst’s false statements constitute defamation per se or

defamation per quod. The statements impute to Plaintiff an unfitness to perform the

duties of an office or employment for profit, or the want of integrity in the discharge of

the duties of such office or employment. Lizza and Hearst’s statements also prejudice

Plaintiff in his profession as a United States Congressman.

       34.     Lizza and Hearst’s false statements caused Plaintiff to suffer and incur

both presumed and actual damages. Lizza and Hearst’s false statements caused Plaintiff

to suffer loss of standing in his professional field, insult, pain, embarrassment,

humiliation, and mental suffering, harm to his name and reputation, out-of-pocket loss

and other actual damages.

       35.     Lizza and Hearst acted with actual malice and reckless disregard for the

truth for the following reasons:

               a.      Lizza and Hearst and their editors and publishers violated their

own code or standards of ethics and abandoned all journalistic standards in writing,

editing and publishing the Lizza Hit Piece. https://members.newsleaders.org/resources-

ethics-hearst (“We place our readers’ interests above all others, and dedicate ourselves to

the principles of truthfulness, fairness and independence. We understand that the free




                                22
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 22 of 29
flow of accurate information is vital to our system of government and the foundations of

our economy … The deliberate introduction of false information into our newspapers will

not be tolerated”); https://www.spj.org/ethicscode.asp (“Members of the Society of

Professional Journalists believe that public enlightenment is the forerunner of justice and

the foundation of democracy. Ethical journalism strives to ensure the free exchange of

information that is accurate, fair and thorough. An ethical journalist acts with integrity.

The Society declares these four principles as the foundation of ethical journalism and

encourages their use in its practice by all people in all media”)].

               b.      Lizza and Hearst conceived a story line in advance of any

investigation and then consciously set out to make the evidence conform to the

preconceived story.     Lizza and Hearst pursued and regurgitated the preconceived

narrative that they knew to be false.

               c.      Lizza and Hearst manufactured statements out of whole cloth and

relied on sources, including anonymous and unnamed persons, they knew were wholly

unreliable and had an axe to grind against Plaintiff and his family.

               d.      The Lizza Hit Piece evinces extreme bias, ill-will and a desire to

hurt Plaintiff. Lizza and Esquire chose to manufacture and publish false statements about

Plaintiff and to use unnecessarily strong and violent language, disproportionate to the

occasion. Lizza and Hearst did not act in good faith because, in the total absence of

evidence, they could not have had an honest belief in the truth of their statements about

Plaintiff.




                                23
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 23 of 29
                e.      Lizza, Nuzzi, Hearst and their agents excessively repeated,

reiterated and republished the Lizza Hit Piece out of a desire to injure Plaintiff and to

spread the poison in the pool.        Over a year after the original publication, Lizza

resurrected the Lizza Hit Piece for no reason other than to harm Plaintiff.

                f.      Lizza and Hearst published the preconceived narrative out of a

desire to embarrass Plaintiff, undermine confidence in his abilities to act as Chairman of

the House Intelligence Committee, and influence the 2018 Congressional election. Lizza

and Hearst knowingly presented half-truths and sensational statements in an effort to sell

magazine and online subscriptions and out of a desire to gain notoriety, increase

advertising and other revenues for Hearst, with reckless disregard for the consequences.

        36.     Lizza and Hearst directed false and defamatory statements at Plaintiff with

the specific intent to harm Plaintiff’s reputation. They lacked reasonable grounds for any

belief in the truth of their statements. They acted with willful and wanton disregard for

the rights and safety of Plaintiff.

        37.     As a direct result of Lizza and Hearst’s defamation, Plaintiff suffered

presumed damages and actual damages, including, but not limited to, insult, pain and

suffering, emotional distress and trauma, insult, anguish, stress and anxiety, public

ridicule, humiliation, embarrassment, indignity, damage and injury to his personal and

professional reputations, loss of enjoyment of life, diminished future earning capacity,

out-of-pocket expenses and costs, in the sum of $75,000,000.00 or such greater amount

as is determined by the Jury.




                                24
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 24 of 29
       38.     Prior to filing this action, Plaintiff gave notice to the Defendants and made

a demand for retraction of the defamatory statements at issue. The Defendants have

failed and/or refuse to retract or withdraw the defamatory statements.

                    COUNT II – COMMON LAW CONSPIRACY

       39.     Plaintiff restates paragraphs 1 through 38 of his Complaint, and

incorporates them herein by reference.

       40.     Beginning in 2018 after Esquire hired him and continuing through the

present, Lizza combined, associated, agreed or acted in concert with Nuzzi, with agents

of Esquire, including Fielden, with agents and employees of CNN, and with others in

social media for the express purposes of promoting, publishing and republishing the

Lizza Hit Piece, defaming and injuring Plaintiff, and intentionally and unlawfully

impeding and interfering with his business and employment as a U.S. Congressman. In

furtherance of the conspiracy and preconceived plan, Lizza engaged in a joint scheme

with others the unlawful purpose of which was to injure Plaintiff’s personal and

professional reputations, advance the left-wing goals of Nuzzi and Hearst, interfere with

Plaintiff’s duties as a United States Congressman, and influence the outcome of the 2018

Congressional election.

       41.     The Lizza Hit Piece posted to the Internet on September 30, 2018. Lizza

coordinated publication and republication of the defamation with CNN. CNN agreed to

participate in the conspiracy and spread the false statements. Within hours, CNN had

cameras on the ground in both Iowa and California at Plaintiff’s family’s farms seeking

comment.




                                25
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 25 of 29
        42.    Lizza acted intentionally, purposefully, without lawful justification, and

with the express knowledge that he and his confederates were defaming Plaintiff and

impugning his character. As evidenced by their concerted action online and via Twitter,

Lizza and Nuzzi acted with the express and malicious intent to cause Plaintiff permanent

harm.

        43.    Lizza’s actions constitute a conspiracy at common law.

        44.    As a direct result of Lizza’s willful misconduct, Plaintiff suffered actual

damages, including, but not limited to, insult, pain, embarrassment, humiliation, mental

suffering, injury to his reputation, special damages, costs, and other out-of-pocket

expenses, in the sum of $75,000,000.00 or such greater amount as is determined by the

Jury.



        Plaintiff alleges the foregoing based upon personal knowledge, public statements

of others, and records in his possession. Plaintiff believes that substantial additional

evidentiary support, which is in the exclusive possession of Lizza, Nuzzi, Fielden, Hearst,

CNN and their agents and other third-parties, will exist for the allegations and claims set

forth above after a reasonable opportunity for discovery.

        Plaintiff reserves his right to amend this Complaint upon discovery of additional

instances of the Defendants’ wrongdoing.



                   CONCLUSION AND REQUEST FOR RELIEF

        WHEREFORE, Plaintiff, Devin G. Nunes, respectfully requests the Court to enter

Judgment against Lizza and Hearst, jointly and severally, as follows:




                                26
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 26 of 29
       A.     Compensatory damages in the amount of $75,000,000.00 or such greater

amount as is determined by the Jury;

       B.     Punitive damages in the amount of $2,500,000.00 or the maximum

amount allowed by Iowa law;

       C.     Prejudgment interest from September 30, 2019 until the date Judgment is

entered at the maximum rate allowed by law;

       D.     Postjudgment interest at the maximum rate allowed by law;

       E.     Costs and such other relief as is just and proper.



                         TRIAL BY JURY IS DEMANDED



DATED:        February 3, 2020



                          Signature of Counsel on Next Page




                                27
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 27 of 29
                      DEVIN G. NUNES



                      By:   /s/ Steven S. Biss
                            Steven S. Biss (VSB # 32972)
                            300 West Main Street, Suite 102
                            Charlottesville, Virginia 22903
                            Telephone:     (804) 501-8272
                            Facsimile:     (202) 318-4098
                            Email:         stevenbiss@earthlink.net
                            (Admitted Pro Hac Vice)

                            Joseph M. Feller, Esquire
                            (Iowa State Bar No. AT0002512)
                            Koopman, Kennedy & Feller
                            823 3rd Avenue
                            Sibley, Iowa 51249
                            Telephone:     (712) 754-4654
                            Facsimile:     (712) 754-2507
                            jfeller@kkfellerlaw.com

                            Counsel for the Plaintiff




                               28
Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 28 of 29
                          CERTIFICATE OF SERVICE

       I hereby certify that on February 3, 2020 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to counsel for the Defendants and all interested parties receiving notices via

CM/ECF.




                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:     (804) 501-8272
                                   Facsimile:     (202) 318-4098
                                   Email:         stevenbiss@earthlink.net
                                   (Admitted Pro Hac Vice)

                                   Joseph M. Feller, Esquire
                                   (Iowa State Bar No. AT0002512)
                                   Koopman, Kennedy & Feller
                                   823 3rd Avenue
                                   Sibley, Iowa 51249
                                   Telephone:     (712) 754-4654
                                   Facsimile:     (712) 754-2507
                                   jfeller@kkfellerlaw.com

                                   Counsel for the Plaintiff




                                29
 Case 5:19-cv-04064-CJW-MAR Document 23 Filed 02/03/20 Page 29 of 29
